Exhibit 10.4



EMPLOYMENT AGREEMENT


This Employment Agreement ("Agreement"), effective as of the date that the last
signatory to the Agreement signs below, is entered into by and between Michael
Shapiro ("Employee") and SXC Health Solutions, Inc., (collectively, the
"Company").


RECITALS


A.     The Company wishes to employ Employee, and Employee wishes to be employed
by the Company, as its Senior Vice President, Finance and desires to accept
employment with the Company under the terms and conditions set forth in this
Agreement.


B.     In order to induce the Employee to enter into this Agreement, and to
incentivize and reward Employee's continued effort, loyalty and commitment to
the Company, concurrent with the execution and delivery of this Agreement the
Company expresses its intention to grant to the Employee stock options to
purchase 6,000 shares of SXC Health Solutions Corp., the Company's parent, and
2,000 restricted stock units ("RSUs") issuable in common stock of SXC Health
Solutions Corp. and 2,000 Performance Based Restricted Stock Units ("PBRSUs"),
issuable in common stock of SXC Health Solutions Corp. The Option and RSU grants
are contingent upon approval by SXC Health Solutions Corp.'s Board of Directors
and are subject to the terms of the Company's insider trading policy and the
Company's Long Term Incentive Plan. The stock options and RSU amounts referenced
in this section are post stock split.


C.     Employee acknowledges that as a member of the Company's senior management
team, Employee is one of the persons charged with responsibility for the
implementation of the Company's business plans, and that Employee is one of only
a few employees who will have regular access to various confidential and/or
proprietary information relating to the Company. Further, Employee acknowledges
that Employee's covenants to the Company hereinafter set forth, are being made
in partial consideration of the Company's willingness to employ Employee under
the terms and conditions set forth in this Agreement. As a condition of that
employment, the Company requires that this Agreement be entered into pursuant to
which Employee furnishes the Company with, among other things, certain covenants
of Employee, including: Employee's covenants not to disclose the Company's
confidential and proprietary information, non-competition, and non-solicitation
of employees and customers for a reasonable amount of time. Employee
acknowledges that Employee's covenants to the Company hereinafter set forth, are
being made in partial consideration to the Company's agreeing to employ and to
have him serve as the Senior Vice President, Strategic Initiatives, the
compensation set forth within, and the Company's grant of stock options to
purchase shares of common stock of SXC Health Solutions Corp., restricted stock
units ("RSUs") and performance based RSU's ("PBRSU's").


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby mutually acknowledged, the parties
hereby agree as follows:


ARTICLE I
EMPLOYMENT RELATIONSHIP


1.1     Employment. Subject to the terms and conditions of this Agreement, the
Company hereby agrees to employ Employee to serve its as Senior Vice President,
Finance, and Employee hereby accepts such employment, and agrees to perform his
duties and responsibilities to the best of Employee's abilities in a diligent,
trustworthy, businesslike and efficient manner.


1.2 Duties. The Employee shall be the Company's Senior Vice President, Finance,
Employee shall report to the EVP & CFO, or as otherwise directed. The Employee
will work out of the Lisle office immediately upon hire.


1.3     Exclusive Employment. While employed by the Company hereunder, Employee
covenants to the Company that he/she will devote his/her entire business time,
energy, attention and skill to the Company (except for permitted Paid Time Off
(PTO) periods and reasonable periods of illness or other incapacity), and use
his/her good faith best efforts to promote the interests of the Company. The
foregoing shall not be construed as prohibiting Employee from spending such time
as may be reasonably necessary to attend to Employee's personal affairs and
investments so long as such activities do not conflict or interfere with
Employee's obligations and/or timely performance of his/her duties to the
Company.


1.4     Employee Representations and Warranties as to Employability. Employee
hereby represents and warrants to the Company that:



1



--------------------------------------------------------------------------------




(a)     The execution, delivery and performance by Employee of this Agreement
and any other agreements contemplated hereby to which Employee is a party do not
and shall not conflict with, breach, violate or cause a default under any
contract, agreement, instrument, order, judgment or decree to which Employee is
a party or by which he/she is bound;


(b) Employee is not a party to or bound by any employment agreement,
non-competition agreement or confidentiality agreement with any other person or
entity (or if a party to such an agreement, Employee has provided a copy of such
agreement to the Company prior to execution of this agreement);


(b)     The Company has not requested or received, directly or indirectly,
expressly or implicitly, that Employee use or disclose the trade secrets or
other confidential information of any prior employer or other third party, and
Employee warrants that he will not use or disclose such information;


(c)     Upon the execution and delivery of this Agreement by the Company, this
Agreement shall be the valid and binding obligation of Employee, enforceable in
accordance with its terms; and


(d)     Employee hereby acknowledges and represents that he/she has been given
the opportunity to consult with independent legal counsel regarding Employee's
rights and obligations under this Agreement and that he/she fully understands
the terms and conditions contained herein.


ARTICLE II
PERIOD OF EMPLOYMENT


2.1     Employment Period. Employee's employment hereunder shall commence on or
about February 20, 2012 or as otherwise agreed upon by you and the Company's EVP
& CFO, and shall continue hereunder until the date fixed by the provisions of
Section 2.2 hereof, subject to the early termination provisions of Article V
hereof (the "Employment Period").


2.2     Initial Term of Employment Period and Extension Terms. The Employment
Period shall initially continue for a term commencing on the date set forth in
Section 2.1, above, and end on December 31, 2012 (the "Initial Term"). The
Employment Period shall be automatically extended for successive one (1)
calendar year periods following the expiration of the Initial Term (each period
being hereinafter referred to as an "Extension Term") upon the same terms and
conditions provided for herein unless either party provides the other party with
advance written notice of its or Employee's intention not to extend the
Employment Period; provided, however, that such notice must be delivered by the
non-extending party to the other party not later than sixty (60) days prior to
the expiration of the Initial Term or any Extension Term, as the case may be. If
the Employment Period is not extended as a result of notice to Employee by the
Company, and Employee's employment with the Company terminates as a result
thereof, then Employee's termination shall be a treated as a Termination by the
Company Without Cause for the purposes of Section 5.2 hereof.




ARTICLE III
COMPENSATION


3.1     Annual Base Compensation. During the Employment Period the Company shall
pay to Employee an annual base salary (the "Annual Base Compensation") in the
amount of two hundred sixty thousand dollars ($260,000). The Annual Base
Compensation shall be paid in regular installments in accordance with the
Company's regular payroll practices, and shall be subject to all required
federal, state and local withholding taxes. Employee's Annual Base Compensation
shall be reviewed annually by the Company's CEO and President and the
Compensation Committee of the Company's Board of Directors. Any modifications to
the Annual Base Compensation are subject to approval by the Company's Board of
Directors, and any such modified amount shall become the Annual Base
Compensation hereunder.


3.2     Employee Performance Bonus. In respect of each calendar year falling
within the Employment Period, Employee shall be eligible to earn an incentive
compensation bonus, depending upon the achievement of the Company's and
Employee's performance objectives (the "Incentive Compensation Bonus"). The
amount of the Incentive Compensation Bonus shall be targeted at fifty percent
(50%) of the Employee's Annual Base Compensation (which will not be prorated for
fiscal year 2012), with the specific percentage determined by the Company's
Board of Directors after the close of the Company's fiscal year (December 31).
The Incentive Compensation Bonus, if any, shall be paid to Employee at the same
time other members of the Senior Executive Team are paid their respective
incentive compensation bonuses, but no later than March 15 following the close
of the Company's fiscal year. If the Employee's employment terminates during the
calendar year due to Termination without Cause (5.4.(d)) or a Termination
Arising Out of a Change of Control (5.4.(e)), the Employee shall receive a pro
rata amount of the Incentive Compensation Bonus that Employee would have
received if Employee remained employed throughout the calendar year. If Employee
employment terminates during the calendar year for any other reason, then no
Incentive Compensation Bonus shall be paid to Employee for the

2



--------------------------------------------------------------------------------




calendar year in which the termination occurred. To the extent practicable, the
Company will notify Employee of Employee's performance objectives for the year
in January of that year.


3.3 Expenses. During the Employment Period, Employee shall be entitled to
reimbursement of all business expenses reasonably incurred in the performance of
Employee's duties for the Company, including reasonable travel-related expenses,
upon submission of all receipts and accounts with respect thereto, and approval
by the Company thereof, in accordance with the then current business expense
reimbursement policies of the Company.


3.4      Paid Time Off. Employee shall be entitled to accrue approximately 24
days (7.38) hours per pay period up to 192 hours) over the course of the
calendar year Paid Time Off in accordance with the Company's then current Paid
Time Off policy. Future accruals will be subject to the Paid Time-Off Policy.


3.5     Insurance. During the Employment Period Employee shall be eligible to
participate in the Company's insurance programs on terms and conditions no less
favorable than those made available generally to other similarly situated
Employees, as such programs may be revised from time to time. Employee shall be
provided with life insurance in the amount of 2.5 times Employee's annual base
compensation up to a maximum of five hundred thousand dollars ($500,000),
contingent on insurance company approval, commencing the first day of the month
following your first day of employment. Employee shall also be provided with
additional executive group life insurance in the amount of five hundred thousand
dollars ($500,000), contingent on insurance company approval, commencing on the
first day of the month following your first day of employment.




3.6     Retirement Plan. Employee shall be eligible to participate in the
Company's retirement plans, including its 40l(k) plans, deferred compensation,
executive supplemental long term disability, and any other plans made available
to comparably situated employees, subject to the terms and provisions in the
respective Plan Documents of such Plans.


3.7     Grant of Stock Options I Restricted Stock Units


3.71 (a) Grant Of Stock Options


Upon the commencement of the Initial Term, Employee shall be granted options
("Options") to purchase 6,000 shares of common stock of SXC Health Solutions
Corp. The grants of Options provided by Section 3.71(a) are contingent upon
approval by SXC Health Solutions Corp.'s Board of Directors. The Options shall
be subject to the Company's current Stock Option Plan. The options shall vest in
one-fourth increments annually, commencing on the anniversary date of the grant.
These options are post stock split.


b. Except as otherwise provided in Section 5.2(e) of this Agreement, once
vested, the
Options shall have a five (5) year life.






3.72     Grant of Restricted Stock Units


Employee shall be granted 2,000 restricted stock units ("RSUs") issuable in
common stock of SXC Health Solutions Corp. The grants of RSUs provided by
Section 3.72 are contingent upon approval by SXC Health Solutions Corporation's
Board of Directors. The RSUs shall be subject to the Company's current Long Term
Incentive Plan. The RSUs shall vest in one-fourth increments annually,
commencing on the anniversary date of the grant." These RSU's are post stock
split.


3.73     Grant of Performance Based Restricted Stock Units


Employee is eligible for 2,000 Performance Based Restricted Stock Units
("PBRSUs"), issuable in common stock of SXC Health Solutions Corp. These PBRSUs
are contingent upon meeting performance metrics for employee's business unit as
determined by CEO. The grants of PBRSUs provided by Section 3.73 are contingent
upon approval by SXC Health Solutions Corporation's Board of Directors. The
PBRSUs shall be subject to the Company's current Long Term Incentive Plan. These
PBRSU's are post stock split.


3.74     Effect of Change of Control on Equity Grants


Upon a Change of Control (defined below), all unvested units of equity in the
Company held by Employee, including stock options and restricted stock units,
whether granted in this Agreement or by separate agreement or document, shall
immediately vest.



3



--------------------------------------------------------------------------------




3.8     Long Term Incentive Plan Employee shall be permitted to participate in
the Company's Long Term Incentive Plan in the same manner as the Company's other
Senior Vice Presidents, with future annual grants based on Employee's
performance as determined by the Company's Chief Executive Officer and approved
by the Company's Board of Directors.


3.9     Other Fringe Benefits. During the Employment Period, Employee shall be
entitled to receive such of the Company's other fringe benefits as are being
provided to other employees of the Company on the Senior Executive Team.


3.10     Vehicle Allowance. Employee shall receive a car Allowance in the amount
of $230.76 paid biweekly for Employee's use of a personal automobile for
business use ("Vehicle Allowance"). The Vehicle Allowance shall be subject to
all required federal, state, and local withholding.


3.11     Relocation Package. Upon Executive's relocation of his primary
residence to the Lisle area, the Company will provide to Executive a relocation
package in accordance with the then­ current SXC Relocation Policy & Procedures,
up to a maximum of $50,000. These relocation reimbursements may be subject to
required taxes. If the Executive leaves the company on their own accord prior to
completing one year of service, executive agrees to pay SXC back the relocation
assistance payout in full. SXC reserves the right to withhold future
compensation against this relocation assistance. Relocation must be completed in
the first year of employment.


ARTICLE IV
COVENANTS OF EMPLOYEE


4.1     Covenants Regarding Developments. Employee agrees as follows with regard
to any developments that relate to the Company's business or Confidential and
Proprietary Information (defined below), or that Employee conceives, makes,
develops or acquires, including, but not limited to, any trade secrets,
discoveries, inventions, improvements, ideas, programs, formulas, diagrams,
designs, plans and drawings, whether or not reduced to writing, patented,
copyrighted or trademarked ("Developments"):


(a)     Employee shall promptly and fully disclose all Developments to the
Company, and shall prepare, maintain, and make available to the Company adequate
and current written records of such Developments and all modifications,
research, and studies made or undertaken by Employee with respect thereto.


(b)     All Developments and related records shall become and remain the
exclusive property of the Company and, to the extent Employee has any rights
thereto, Employee hereby assigns all such rights, title, and interest to the
Company.


(c)     Upon request by the Company, Employee, at any time, whether during or
after Employee's employment by the Company, shall execute, acknowledge and
deliver to the Company all assignments and other documents which the Company
deems necessary or desirable to: (i) vest the Company with full and exclusive
right, title, and interest to such Developments, and (ii) enable the Company to
file and prosecute an application for, or acquire, maintain or enforce, all
letters of patent, trademark registrations, and copyrights covering such
Developments.


(d)     Section 4.1 does not apply to any Developments for which no equipment,
supplies, facility or trade secret information of the Company was used, and
which were developed entirely on Employee's own time, unless the Developments:
(i) relate to the Company's business or to its actual or demonstrably
anticipated research or development, or (ii) result from any work performed by
Employee for the Company.




4.2     Ownership and Covenant to Return Documents, etc. Employee agrees that
all Company work product and all documents or other tangible materials (whether
originals, copies or abstracts), including without limitation, price lists,
quotation guides, outstanding quotations, books, records, manuals, files, sales
literature, training materials, customer records, correspondence, computer disks
or print-out documents, contracts, orders, messages, phone and address lists,
invoices and receipts, and all objects associated therewith, which in any way
relate to the business or affairs of the Company either furnished to Employee by
the Company or are prepared, compiled or otherwise acquired by Employee during
the Employment Period, shall be the sole and exclusive property of the Company.
Employee shall not, except for the use of the Company, use, copy or duplicate
any of the aforementioned documents or objects, nor remove them from the
facilities of the Company, nor use any information concerning them except for
the benefit of the Company, either during the Employment Period or thereafter.
Employee agrees that Employee

4



--------------------------------------------------------------------------------




will deliver all of the aforementioned documents and objects that may be in
Employee's possession to the Company on the termination of Employee's employment
with the Company, or at any other time upon the Company's request.


4.3     Nondisclosure Covenant. Employee recognizes that by virtue of Employee's
employment with the Company, Employee will be granted otherwise prohibited
access to trade secrets and other confidential and proprietary information that
is not known to its competitors or within the industry generally, that was
developed by the Company over a long period of time and/or at substantial
expense, and which is confidential in nature or otherwise of great competitive
value to the Company. This information ("Confidential and Proprietary
Information") includes, but is not limited to, the Company's trade secrets;
information relating to the Company's production practices and methods of doing
business; sales, marketing, and service strategies, programs, and procedures;
contract expiration dates, customers and prospective customers, including, but
not limited to, their particularized requirements and preferences, and the
identity, authority, and responsibilities of their key contact persons; payment
methods; service and product costs; pricing structures and incentive plans;
vendors; financial position and business plans; computer programs and databases;
research projects; new product and service developments; and any other
information of the Company or any of its vendors or customers that the Company
informs Employee, or which Employee should know by virtue of Employee's position
or the circumstances in which Employee learned it, is to be kept confidential.
Confidential and Proprietary Information does not include information that is
(i) in the public domain (except as a result of a breach of this Agreement or
Employee's obligations under a statutory or common law obligation) or (ii)
obtained by Employee from a third party subsequent to the termination of
Employee's employment with the Company (except where the third party obtains the
information in violation of a contractual obligation, a statutory or common law
obligation). Employee agrees that during the Employment Period and at all times
thereafter (a) Employee will not disclose, use or permit others to use any
Confidential and Proprietary Information, or otherwise make use of any of it for
Employee's own purposes or the purposes of another, except as required in the
course of Employee's employment for the benefit of the Company or as required by
law, and (b) Employee will take all reasonable measures, in accordance with the
Company's policies, procedures, and instructions, to protect the Confidential
and Proprietary Information from any accidental or unauthorized disclosure or
use.


4.4     Noninterference Covenant. Employee agrees that during the Employment
Period and for the Restricted Period, Employee will not, for any reason,
directly or indirectly solicit, hire, or otherwise do any act or thing which may
induce any other employee of the Company (who is employed by the Company at the
end of the Employee's employment with the Company) to leave the employ of the
Company. "Restricted Period" means (i) the Employment Period and (ii) the one
(1) year period following the termination of Employee's employment.


4.5     Covenant of Nonsolicitation of Customers. Employee acknowledges the
Company's legitimate interest in protecting its customers for a reasonable
period of time following the termination of Employee's employment. Accordingly,
Employee agrees that during the Restricted Period, Employee will not: (a)
directly or indirectly, solicit or accept business from, any Customer, where
such business, products or services would be competitive with the Company's
business, products or services, as described in Section 4.6, or (b) do any act
or thing which may interfere with or adversely affect the relationship
(contractual or otherwise) of the Company with any Customer or vendor of the
Company or induce any such Customer or vendor to cease doing business with the
Company. For purposes of this paragraph, the term "Customer" means (i) a
customer of the Company to which Employee sold or provided the Company's
products or services at any time during the two (2) year period immediately
preceding the termination of Employee's employment, (ii) any entity for which
Employee orchestrated, developed, supervised, coordinated or participated in
marketing strategy, marketing plans and marketing campaigns on behalf of the
Company at any time during the two (2) year period immediately preceding the
termination of Employee's employment, or (iii) any entity as to which Employee
acquired Confidential and Proprietary Information at any time during Employee's
employment with the Company.


4.6     Covenant Not to Compete. Employee expressly acknowledges that (i) the
Company is and will be engaged in the business of providing pharmacy benefit
management services, healthcare transaction processing services, and information
technology solutions to the pharmaceutical industry, including without
limitation: (x) pharmacy benefit services and analytics software and related ASP
services, including claims processing, pharmacy networks, data warehousing and
information analysis, rebate contracting and formulary management, clinical
initiatives, mail order pharmacy services, and consumer web services; (y)
pharmacy practice management and point of sale (POS) systems for retail pharmacy
(independents and chains), institutional/nursing home pharmacy, and high-volume
mail order pharmacy; and (z) specialty pharmacy products and services; (ii)
Employee is one of a limited number of persons who has extensive knowledge and
expertise relevant to the businesses of the Company; (iii) Employee's
performance of his services for the Company hereunder will afford Employee full
and complete access to and cause Employee to become highly knowledgeable about
the Company's Confidential and Proprietary Information; (iv) the agreements and
covenants contained in this section 4.6 are essential to protect the business
and goodwill of the Company, because, if Employee enters into any activities
competitive with the business of the Company, Employee will cause substantial
harm to the Company; (v) Employee will be exposed to the Company's largest
customers; (vi) the business territory of the Company at the time this Agreement
was entered into constitutes the United States and Canada ("Business
Territory"); and (vii) Employee's covenants to the Company set forth in this
section 4.6 are being made in consideration of the Company's willingness to
employ him. Accordingly, Employee herby agrees that during the Restricted
Period, Employee shall not, within the Business Territory, directly or
indirectly own any interest in, invest in, lend to, borrow from, manage,
control, participate in, consult with, become employed by, render

5



--------------------------------------------------------------------------------




services to, or in any other manner whatsoever engage in any business which is
competitive with any business actively being engaged in by the Company or
actively (and demonstrably) being considered by the Company for entry into on
the date of the termination of Employee's employment with the Company. The
preceding to the contrary notwithstanding, Employee shall be free to make
investments in the publicly traded securities of any corporation, provided that
such investments do not amount to more than 1% of the outstanding securities of
any class of such corporation.


4.7.     Remedies for Breach. Employee recognizes that the rights and privileges
granted to Employee by this Agreement, and Employee's corresponding covenants to
the Company, are of a special, unique, and extraordinary character, the loss of
which cannot reasonably or adequately be compensated for in damages in any
action at law or through the offset or withholding of any monies to which
Employee might be entitled from the Company. Accordingly, Employee understands
and agrees that the Company shall be entitled to equitable relief, including a
temporary restraining order and preliminary and permanent injunctive relief, to
prevent or enjoin a breach of this Agreement. Employee also understands and
agrees that any such equitable relief shall be in addition to, and not in
substitution for, any other relief to which the Company may be entitled.


ARTICLE V TERMINATION


5.1     Termination and Triggering Events. Notwithstanding anything to the
contrary elsewhere contained in this Agreement, the Employment Period shall
terminate at the expiration of the Initial Term or any Extension Term upon
notice as provided in Section 2.2, or prior to the expiration of the Initial
Term or any Extension Term upon the occurrence of any of the following events
(individually referred to as a "Triggering Event"): (a) Employee's death; (b)
Employee's Total Disability; (c) Employee's Resignation; (d) Termination by the
Company for Cause; (e) Termination by the Company Without Cause; or (f)
Termination Arising Out of a Change of Control.


5.2     Rights Upon Occurrence of a Triggering Event. Subject to the provisions
of Section 5.3 hereof, the rights of the parties upon the occurrence of a
Triggering Event prior to the expiration of the Initial Term or any Extension
Term shall be as follows:


(a)     Death. Total Disability, Resignation, and Termination by the Company for
Cause. If the Triggering Event was Employee's Death, Total Disability (defined
below), Resignation, or a Termination by the Company for Cause (defined below),
then Employee shall be entitled to receive Employee's Annual Base Compensation
and accrued but unused vacation time through the date of the Triggering Event,
and to continue to participate in the Company's employee welfare plans and
programs (including, without limitations, health insurance plans) through the
date of the Triggering Event and, thereafter, only to the extent permitted under
the terms of such plans and programs.


(b)     Termination by Company Without Cause. If the Triggering Event was a
Termination by the Company Without Cause, then Employee shall be entitled to
receive (i) Employee's Annual Base Compensation and accrued but unpaid vacation
through the date thereof; (ii) payment of Employee's Incentive Compensation
Bonus, if any, pro rated to the Employee's date of termination (payable at the
same time other members of the Senior Executive Team are paid their respective
incentive compensation bonuses which shall be in no event later than March 15
following the close of the Company's fiscal year); and (iii) the Severance
Benefit. "Severance Benefit" means a payment equal to the Employee's Annual Base
Compensation as of the date of termination, payable according the Company's
regular payroll schedule, less required tax withholding, commencing within
thirty (30) days from the date Company receives the Separation Agreement and
General Release executed by Employee. For purposes of this subsection 5.2(b),
any payment or benefit that the Employee receives shall be treated as a
"separate payment" for the application of Section 409A of the Internal Revenue
Code ("Code"). Employee's entitlement to the benefits provided in subsections
5.2(b) (ii) and (iii) are contingent on Employee signing a Separation Agreement
and General Release provided by the Company. The Company intends to rely on the
involuntary separation from service exception of Treasury regulation
§1.409A-1(b)(9)(iii) if the Employee receives any payment or benefit due to his
Termination by the Company Without Cause.


(c)     Termination Arising Out of a Change of Control. If the Triggering Event
was a Termination Arising Out of a Change of Control (defined below), then
Employee shall be entitled to receive (i) Employee's Annual Base Compensation
and accrued but unpaid vacation through the date thereof; (ii) payment of a
Employee's Incentive Compensation Bonus, if any, pro rated to Employee's date of
termination (payable at the same time other members of the Senior Executive Team
are paid their respective incentive compensation bonuses which shall be in no
event later than March 15 following the close of the Company's fiscal year); and
(iii) the Change of Control Severance Benefit. Employee's entitlement to the
benefits provided in subsections 5.2(c) (ii) and (iii) is contingent on Employee
signing a Separation Agreement and General Release provided by the Company
within a reasonable period of time following the date the Separation Agreement
and General Release is provided to Employee. "Change of Control Severance
Benefit" means a lump-sum payment, less required tax withholding, equal to one
and one-half (1-1/2) times the Employee's Annual Base Compensation at the time
of termination, plus one (1) times the Incentive Compensation

6



--------------------------------------------------------------------------------




Target at the time of termination. The Change of Control Severance Benefit shall
be paid within thirty days from the date the executed Separation Agreement and
General Release is received by the Company. Notwithstanding the foregoing to the
contrary, ifthe Compensation Committee determines that the Employee is a
Specified Employee then his Change of Control Severance Benefit due under this
paragraph (c) shall be made no earlier than the six (6) month anniversary of the
Triggering Event or upon the death of the Employee, if earlier, pursuant to
Section 409A of the Code. Notwithstanding anything to the contrary contained in
this Agreement, if and to the extent that any payments and rights provided under
this Agreement would cause Employee to be subject to excise tax under Section
280G or Section 4999 of the Code, if the corresponding section(s) of any future
federal tax law, then the amount of the payments shall be reduced to the extent
necessary to avoid imposition of any such excise tax.






(d)     Cessation of Entitlements and Company Right of Offset. Except as
otherwise expressly provided herein, all of Employee's rights to salary,
employee benefits, fringe benefits and bonuses hereunder (if any) which would
otherwise accrue after the termination of the Employment Period shall cease upon
the date of such termination. The Company may offset any loans, cash advances or
fixed amounts which Employee owes the Company against any amounts it owes
Employee under this Agreement.


(e)     Treatment of Options. Employee may be required to exercise any vested
options within ninety (90) days from date of the termination of his employment.


5.3     Survival of Certain Obligations. The provisions of Articles IV and VI
shall survive any termination of the Employment Period, whether by reason of the
occurrence of a Triggering Event or the expiration of the Initial Term or any
Extension Term.


5.4     Definitions. For purposes of Article V, the following definitions apply:
(a)     "Resignation" means a voluntary termination of Employee's employment
with the Company, including Employee's declining of continued employment in the
same or comparable position with the Company following a Change of Control.


(b)     "Specified Employee" means an employee who, as of the date of the
employee's Triggering Event, is a Key Employee of the Company. For purposes
herein, an employee is a "Key Employee" if he or she satisfies the requirements
of Sections 416(i)(1)(A)(i), (ii), or (iii) of the Code (applied in accordance
with applicable Treasury regulations and disregarding Section
416(i)(5) of the Code) at any time during the 12-month period ending on any
specified employee identification date.


(c)     "Termination by the Company for Cause" means termination by the Company
of Employee's employment for:


(i)     The failure of Employee to comply with any of the material provisions of
this Agreement, other than an isolated, insubstantial or inadvertent action not
taken in bad faith and which is remedied by Employee within thirty (30) days
after receipt of written notice thereof given by the Company;

(ii)      A conviction of Employee by a court of competent jurisdiction of a
felony;




(iii)     The refusal, failure or neglect of Employee to perform his duties
under his employment agreement in a manner that is materially detrimental to the
business or reputation of the Company unless remedied by Employee within thirty
(30) days after receipt of written notice thereof given by the Company;


(iv)     The engagement by the Employee in illegal, unethical or other wrongful
conduct that is materially detrimental to the business or reputation of SXC; or


(v)     The pursuit by Employee of interests that are materially adverse to SXC
unless remedied by Employee within thirty (30) days after receipt of written
notice thereof given by the Company;




(vi)     Unsatisfactory results of the employee's initial executive background
check.


(d)     "Termination by the Company Without Cause" means a termination of
Employee's employment by the

7



--------------------------------------------------------------------------------




Company which is not a Termination by the Company for Cause, provided that the
termination of the Employment Period on account of the failure of the Company to
extend the Employment Period in accordance with the provisions of Section 2.2
hereof shall constitute a Termination by the Company Without Cause.


(e)     A "Termination Arising Out of a Change of Control" means, following a
Change of Control (defined below), Employee is not offered or retained in his
current or a comparable position with comparable compensation. A "Change of
Control" shall be defined under this Agreement to mean any of the following
occurrences:


(i)     Any person, other than SXC Health Solutions Corp. or an employee benefit
plan of SXC Health Solutions Corp. or the Company, acquires directly or
indirectly the Beneficial Ownership (as defined in Section 13(d) of the
Securities Exchange Act of 1934, as amended) of any voting security of SXC
Health Solutions Corp. and becomes, immediately after and as a result of such
acquisition, directly or indirectly, the Beneficial Owner of voting securities
representing 50% or more of the total voting power of all of the
then-outstanding voting securities of SXC Health Solutions Corp.


(ii)     The shareholders of SXC Health Solutions Corp. approve a merger, and
such merger is completed, consolidation, recapitalization, or reorganization of
SXC Health Solutions Corp. or the Company, a reverse stock split of outstanding
voting securities, or consummation of any such transaction if shareholder
approval is not sought or obtained, other than any such transaction that would
result in at least 75% of the total voting power represented by the voting
securities of the surviving entity outstanding immediately after, and as a
result of such transaction, being Beneficially Owned by at least 75% of the
holders of outstanding voting securities of SXC Health Solutions Corp.
immediately prior to the transaction, with the voting power of each such
continuing holder relative to other such continuing holders not substantially
altered in the transaction; or


(iii)     The shareholders of SXC Health Solutions Corp. approve a plan of
complete liquidation of SXC Health Solutions Corp. or the Company or an
agreement for the sale or disposition by SXC Health Solutions Corp. of all or a
substantial portion of assets (i.e., 50% or more) of the total assets of SXC
Health Solutions Corp. or the Company.






(f)     "Total Disability" means the Employee (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than three months under an accident and health plan which covers the
Employee. Subject to the provisions of Section 409A and the Treasury regulations
issued thereunder, any determination of whether the Employee satisfies the
definition of "Total Disability" shall be made by the Compensation Committee,
based upon the medical evidence from a physician selected by the Compensation
Committee. Any determination of whether the Employee satisfies the definition of
"Total Disability" for purposes of this Agreement shall not be construed as a
determination for any other purpose.


5.5     Section 409A Compliance. For purposes of this Agreement, all references
to Employee's termination of employment means the date Employee ceases to be an
employee of the Employer or an Affiliate (defined below). Notwithstanding the
preceding sentence, Employee must incur a "separation from service" as that term
is defined in Section 409A of the Internal Revenue Code of 1986, as amended
("Code") and the Treasury regulations issued thereunder, to terminate employment
under this Agreement. Hence, Employee shall not be deemed to terminate
employment in the case of any departure or change in employment status if the
Employer (or an Affiliate) and Employee anticipate that Employee will continue
to provide services to the Employer or an Affiliate (as an employee or
independent contractor) at a level in excess of 20% of the level of services
being provided by Employee prior to such departure or change in status, as
measured over the past three (3) years (or shorter period of actual employment.)
Further, an employee who becomes an independent contractor to the Employer or an
Affiliate and who does not incur a "separation from service" upon becoming an
independent contractor, shall not be deemed to terminate employment until the
contractor relationship is completely terminated with no expectation by the
Employer (or an Affiliate) and the employee of any further service relationship.
The term "Affiliate" means (a) each other corporation, if any, which is a member
of the same "controlled group of corporations" as the Employer as determined
under Code Section 414(b) (which incorporates the rules of Section 1563(a) of
the Code), provided that in applying Code Section 1563(a)(1), (a)(2) and (a)(3)
for this purpose, the language "at least 50 percent" shall be used instead of
"at least 80 percent" each place it appears, and (b) each other trade or
business (whether or not incorporated), if any, which is under "common control"
(as such term is described in Section 414(c) of the Code) with the Employer,
provided that in applying Treasury regulation §1.414(c)-2 for this purpose, the
language "at least 50 percent" shall be used instead of "at least 80 percent"
each place it appears. Notwithstanding the foregoing, the provisions of Treasury
regulation

8



--------------------------------------------------------------------------------




§1.414(c)-5 shall also apply for determining whether a corporation, trade or
business is affiliated with the Employer. Any payment or benefit that Employee
receives shall be treated as a "separate payment" for the application of Section
409A of the Code.


ARTICLE VI GENERAL


6.1     Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Illinois without regard to any choice of law or conflicts
of law rules or provisions (whether of the State of Illinois or any other
jurisdiction), irrespective of the fact that Employee may become a resident of a
different state.


6.2     Binding Effect. The Agreement shall be binding upon and inure to the
benefit of the Company, its successors and assigns, and Employee and Employee's
executors, administrators, personal representatives and heirs.




6.3     Assignment. Employee expressly agrees for Employee and on behalf of
Employee's executors, administrators and heirs, that this Agreement and
Employee's obligations, rights, interests and benefits hereunder shall not be
assigned, transferred, pledged or hypothecated in any way by Employee,
Employee's executors, administrators or heirs, and shall not be subject to
execution, attachment or similar process. Any attempt to assign, transfer,
pledge, hypothecate or otherwise dispose of this Agreement or any such rights,
interests and benefits there under contrary to the foregoing provisions, or the
levy of any attachment or similar process thereupon shall be null and void and
without effect and shall relieve the Company of any and all liability hereunder.
This Agreement shall be assignable and transferable by the Company (but the
Company shall not be required to assign or transfer this Agreement) to any
successor in interest without the consent of Employee.


6.4     Complete Understanding. This Agreement and its exhibits constitutes the
complete understanding among the parties hereto with regard to the subject
matter hereof, and supersedes any and all prior agreements and understandings
relating to the employment of Employee by the Company, including without
limitation any prior compensation plans or compensation agreements entered into
between Employee and the Company.


6.5     Amendments. No change, modification or amendment of any provision of
this Agreement shall be valid unless made in writing and signed by all of the
parties hereto.


6.6     Waiver. The waiver by the Company of a breach of any provision of this
Agreement by Employee shall not operate or be construed as a waiver of any
subsequent breach by Employee. The waiver by Employee of a breach of any
provision of this Agreement by the Company shall not operate as a waiver of any
subsequent breach by the Company.


6.7     Venue, Jurisdiction, Etc. Employee hereby agrees that any suit, action
or proceeding relating in any way to this Agreement shall be brought and
enforced in the Eighteenth Judicial Circuit, DuPage County, State of Illinois or
in the District Court of the United States of America for the Northern District
of Illinois, Eastern Division, and in either case Employee hereby submits to the
jurisdiction of each such court. Employee hereby waives and agrees not to
assert, by way of motion or otherwise, in any such suit, action or proceeding,
any right of removal, any claim that Employee is not personally subject to the
jurisdiction of the above-named courts, that the suit, action or proceeding is
brought in an inconvenient forum or that the venue of the suit, action or
proceeding is improper. Employee consents and agrees to service of process or
other legal summons for purpose of any such suit, action or proceeding by
registered mail addressed to Employee at Employee's address listed in the
business records of the Company. Employee and the Company do each hereby waive
any right to trial by jury that Employee or it may have concerning any matter
relating to this Agreement.


6.8     Indemnification of Employee. Employee is hereby entitled to
indemnification for Employee's acts or omissions in Employee's capacity as an
Employee or officer of the Company to the same extent as the Company's other
senior Employees and in the manner provided by the Company's bylaws.


6.9     Severability. If any portion of this Agreement shall be for any reason,
invalid or unenforceable, the remaining portion or portions shall nevertheless
be valid, enforceable and carried into effect.


6.10     Headings. The headings of this Agreement are inserted for convenience
only and are not to be considered in the construction of the provisions hereof.


6.11     Notices. All notices under this Agreement shall be in writing and shall
be deemed properly sent, (i) when delivered, if by personal service or reputable
overnight courier service, or (ii) when received, if sent by certified or
registered mail, postage prepaid, return receipt requested to the recipient at
the address indicated below or otherwise subsequently provided by one party to
the other party:

9



--------------------------------------------------------------------------------






Notices to Employee:


Michael Shapiro
118 East Miller Drive
Mequon, WI 53092


Notices to Company:


SXC Health Solutions, Inc. Attn: Chief Financial Officer
2441 Warrenville Road Suite 610
Lisle, IL 60532-3642






6.12     Counterparts. This Agreement may be executed in one or more
counterparts, all of which, taken together, shall constitute one and the same
agreement.






COMPANY: SXC HEALTH SOLUTIONS INC.
By
/s/ Jeffrey Park
 
Name:
Jeffrey Park
Date

                                
EMPLOYEE:
By
/s/ Michael Shapiro    
2/12/2012
Name:
Michael Shapiro    


Date






10

